In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18‐2735
COMMON CAUSE INDIANA, et al.,
                                                 Plaintiffs‐Appellees,
                                 v.

MARION COUNTY ELECTION BOARD, et al.,
                                                          Defendants.

APPEAL OF: STATE OF INDIANA
                     ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
           No. 17‐cv‐01388 — Sarah Evans Barker, Judge.
                     ____________________

       ARGUED MAY 21, 2019 — DECIDED JUNE 3, 2019
                ____________________

   Before FLAUM, KANNE, and SYKES, Circuit Judges.
    FLAUM, Circuit Judge. Indiana counties must maintain a
three‐member election board, made up of the circuit court
clerk and two individuals the clerk appoints, one “from each
of the major political parties of the county.” Ind. Code § 3‐6‐
5‐2. The board makes various decisions about a county’s vot‐
ing system, including rules for in‐person early voting.
2                                                  No. 18‐2735

    Until December 2018, Marion County used a precinct‐
based voting system. Under that scheme, the Marion County
Election Board (the “Board”) could establish in‐person early
voting “satellite oﬃces” each year by unanimous vote. See id.
§ 3‐11‐10‐26.3 (the “Satellite Oﬃce Provision”). A satellite of‐
fice resolution “expires January 1 of the year immediately af‐
ter the year in which the resolution is adopted.” Id. § 3‐11‐10‐
26.3(i). The Board approved in‐person early voting satellite
oﬃces for the 2008 presidential election. It did not approve
any satellite oﬃces for the 2010, 2012, 2014, or 2016 elections;
each year, the two Democrat Board members voted in favor
of opening satellite oﬃces, while the one Republican Board
member voted against.
    In May 2017, Common Cause Indiana, the Greater Indian‐
apolis Branch of the NAACP, and two Marion County regis‐
tered voters sued the Board and its members in their oﬃcial
capacities pursuant to 42 U.S.C. § 1983. Plaintiﬀs alleged the
Board’s decision to not approve in‐person early voting satel‐
lite oﬃces from 2010 to 2016—and more specifically, the ap‐
plication of the Satellite Oﬃce Provision’s unanimity require‐
ment and the Republican Board member’s decision to with‐
hold consent—burdened voters’ rights to cast early votes
without any relationship to a legitimate government interest,
in violation of the First and Fourteenth Amendments and Sec‐
tion 2 of the Voting Rights Act of 1965. Indiana moved to in‐
tervene, arguing plaintiﬀs’ complaint “calls into question the
federal and state constitutional validity” of the Satellite Oﬃce
Provision. The district court issued a conditional grant, allow‐
ing Indiana to attend a settlement conference, challenge a set‐
tlement agreement at a fairness hearing, and seek permission
to appeal any approved settlement.
No. 18‐2735                                                     3

    On April 25, 2018, the district court granted plaintiﬀs’ mo‐
tion for a preliminary injunction, ordering the Board to estab‐
lish two in‐person early voting satellite oﬃces for the Novem‐
ber 2018 election. Soon thereafter, on July 10, 2018, the district
court entered a Consent Decree (the “Decree”). The Board
agreed to establish five in‐person early voting satellite oﬃces
for the 2018 general election, and going forward, a minimum
of two satellite oﬃces for primary elections and five satellite
oﬃces for general and municipal elections. The Decree did
not address any underlying issues of law, other than to note
that the district court, in its preliminary injunction ruling,
held that plaintiﬀs made a prima facie showing of likelihood
of success on the merits. On July 25, the Board unanimously
adopted two resolutions. The first ratified the Decree and
acknowledged the Board’s intent to comply with the Decree’s
terms. In the second, the Board approved the establishment of
six satellite oﬃces for the 2018 general election.
   On August 7, 2018, Indiana filed a motion to alter or
amend the Decree. It argued the Decree is contrary to Indiana
law because there was “no finding in the Consent Decree that
the Board voted unanimously to establish additional satellite
voting for 2019 and beyond.” Indiana also maintained that be‐
cause the Decree had no end date, it precluded future Board
members from exercising their statutory authority to vote
against establishing satellite oﬃces and eﬀectively disre‐
garded the Satellite Oﬃce Provision’s unanimity require‐
ment. The district court denied Indiana’s motion, finding the
Board unanimously ratified the Decree, and concluding that
even if it hadn’t, the Decree “was necessary to remedy a prob‐
able violation of federal law.” Indiana filed a notice of appeal.
4                                                   No. 18‐2735

    After Indiana submitted its opening appellate brief, the
Board changed the legal paradigm governing Marion
County’s voting scheme, replacing the precinct‐based struc‐
ture with a vote center plan. The vote center plan specifies that
Marion County will have two in‐person early voting satellite
oﬃces for primary elections and six in‐person early voting
satellite oﬃces for general and municipal elections. See Ind.
Code § 3‐11‐18.1‐4(17) (a vote center plan must include “[t]he
total number and locations of satellite oﬃces to be established
under [the Satellite Oﬃce Provision] at vote center loca‐
tions”). As statutorily required, the Board voted unanimously
to adopt the vote center plan, see id. § 3‐11‐18.1‐3(f), and Mar‐
ion County oﬃcially became a vote center county on Decem‐
ber 6, 2018.
    Plaintiﬀs and the Board (“joint‐appellees”) then moved to
dismiss Indiana’s appeal as moot. They argue the vote center
plan moots the Consent Decree and Indiana’s appeal because
to make any change—including to in‐person early voting sat‐
ellite oﬃces—the Board must unanimously agree to amend
the plan or rescind Marion County’s vote center status. See id.
§§ 3‐11‐18.1‐8(c); 3‐11‐18.1‐15(b). Thus, according to joint‐ap‐
pellees, the plan “guarantees that the partisan considerations
underlying the consent decree will not infect, or be a basis, for
reducing voters’ access to early in‐person voting.” They ask
that we remand to the district court with instructions to vacate
the Consent Decree and dismiss the case.
     Indiana does not believe the appeal is moot because the
Consent Decree is still in eﬀect. It contends the district court
did not have authority to enter the Consent Decree in the first
place and therefore asks that we vacate the Decree on the mer‐
its. However, Indiana “does not disagree with the Board and
No. 18‐2735                                                   5

Common Cause that, under the Board’s new vote center plan,
the consent decree is unnecessary.” It acknowledges that its
“main objective with [its] appeal is vacatur of the consent de‐
cree,” and “[w]hether that occurs because the State prevails
on the merits, because the case is moot, or merely because the
parties voluntarily agree to vacatur is unimportant.” And at
oral argument, Indiana reiterated this view, stating that “as
long as the Consent Decree is vacated, [it] will be happy with
that end result.”
    In short, Indiana asks us to vacate the Decree, while joint‐
appellees ask us to remand to the district court with instruc‐
tions to vacate. Though the result they seek diﬀers slightly, in
essence, they seek the same relief: a vacatur of the Consent
Decree. Indeed, at oral argument, the Board’s counsel recog‐
nized that “whether the district court is ordered to vacate the
Consent Decree or this Court vacates the Consent Decree on
its own … makes no practical diﬀerence.” Because both sides
ultimately agree that the Decree should no longer be in eﬀect,
we have no need to address whether the district court had au‐
thority to enter the Decree. And we need not remand the case
to the district court for vacatur. Given our authority to vacate
district court judgments—including consent decrees—we can
and should vacate the Decree ourselves. See 28 U.S.C. § 2106;
cf. Frank v. Walker, 819 F.3d 384, 385 (7th Cir. 2016) (citing
United States v. Munsingwear, Inc., 340 U.S. 36 (1950)).
    Accordingly, we VACATE the Consent Decree and REMAND
to the district court with instructions to dismiss the case.